155 S.W.3d 803 (2005)
STATE of Missouri, Respondent,
v.
Ivory Lee HOWARD, Defendant.
No. ED 83771.
Missouri Court of Appeals, Eastern District, Division Four.
January 25, 2005.
Jo Ann Rotermund, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Alison K. Brown, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J. and LAWRENCE G. CRAHAN, J. and MARY K. HOFF, J.

ORDER
PER CURIAM.
Ivory Lee Howard (Defendant) appeals from the trial court's judgment and sentence imposed after a jury found him guilty of one count of first-degree tampering, in violation of Section 569.080 RSMo 2000. The trial court found Defendant to be a prior and persistent offender, subject to an extended term of imprisonment, and sentenced Defendant to ten years' imprisonment. This appeal follows.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no jurisprudential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).